UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K Annual Report Pursuant to Sections 13 or 15(d) of the Securities Exchange Act of 1934 (Mark One) x Annual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2007 OR ¨ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number: 0-13150 Concurrent Computer Corporation (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 04-2735766 (I.R.S. Employer Identification No.) 4375 River Green Parkway, Suite 100, Duluth, Georgia 30096 (Address of principal executive offices, including zip code) (678) 258-4000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act:Common Stock, $0.01 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes xNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filerx Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The aggregate market value of the common equity held by non-affiliates of the registrant as of December 31, 2006 was approximately $130 million based on the closing price of $1.81 of our common stock as reported by the NASDAQ Global Market on December 29, 2006.There were 83,230,000 shares of common stock outstanding as of August27, 2007. Certain portions of the Registrant's Proxy Statement to be used in connection with Registrant's 2007 Annual Meeting of Stockholders scheduled to be held on October 24, 2007 are incorporated by reference in Part III hereof. Concurrent Computer Corporation 2007 Form 10-K Annual Report Table of Contents Part I Page Item 1 Business 1 Item 1A Risk Factors 13 Item 1B Unresolved Staff Comments 24 Item 2. Properties 24 Item 3. Legal Proceedings 24 Item 4. Submission of Matters to a Vote of Security Holders 25 Item X. Officers of the Registrant 25 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 26 Item 6. Selected Financial Data 28 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 47 Item 8. Consolidated Financial Statements and Supplementary Data 47 Report of Independent Registered Public Accounting Firm 54 Management Report on Internal Control Over Financial Reporting 55 Report of Independent Registered Public Accounting Firm on Internal Control Over Financial Reporting 56 Consolidated Balance Sheets 57 Consolidated Statements of Operations 58 Consolidated Statements of Stockholders’ Equity and Comprehensive Income (loss) 59 Consolidated Statements of Cash Flows 60 Notes to Consolidated Financial Statements 61 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 47 Item 9A. Controls and Procedures 48 Item 9B. Other Information 48 Part III Item 10. Directors, Executive Officers and Corporate Governance 49 Item 11. Executive Compensation 49 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 49 Item 13. Certain Relationships and Related Transactions, and Director Independence 49 Item 14. Principal Accountant Fees and Services 49 Part IV Item 15. Exhibits and Financial Statement Schedules 50 Table of Contents PART I Certain statements made or incorporated by reference in this Annual Report on Form 10-K may constitute “forward-looking statements” within the meaning of the federal securities laws.All forward-looking statements are subject to certain risks and uncertainties that could cause actual events to differ materially from those projected.The risks and uncertainties which could affect our financial condition or results are discussed below under the heading “Risk Factors”.Our forward-looking statements are based on current expectations and speak only as of the date of such statements. Item 1. Business. Overview We are a provider of computer systems and software systems for the video-on-demand (VOD) market and the high-performance real-time market.We approach the two markets as one company with two product lines, on-demand and real-time. Our on-demand products consist of hardware and software as well as integration services, sold primarily to broadband companies that have upgraded their networks to support interactive, digital services.These on-demand systems enable broadband telecommunication providers, mainly cable television systems, to stream video content to their digital subscribers with digital set-top boxes or personal computers and then measure the use and success of the streamed content.Once enabled, the subscribers can view and control the video stream at any time with familiar interactive functionality such as fast-forward, rewind, and pause.The largest broadband companies in the U.S. and abroad have begun deploying on-demand services to their residential markets.Currently, 165 markets worldwide, with approximately 26.5 million basic subscribers, utilize our systems to deliver video streams.Our data analysis software, sold through our on-demand subsidiary, Everstream, quantifies subscriber VOD usage and other important system parameters and has been selected for deployment to over 26 million digital subscribers in 200 markets worldwide. Our real-time products consist of real-time operating systems and software development tools combined, in most cases, with off-the-shelf hardware and services sold to a wide variety of companies seeking high-performance, real-time computer solutions for use invarious applications requiring low-latency response such as simulation, image generation, hardware-in-the-loop testing and data acquisition.These real-time products are specially designed for use with applications that acquire, process, store, analyze and display large amounts of rapidly changing information in real time – that is, with microsecond response times as changes occur.We have over 40 years of experience in high-performance computing systems, including specific expertise in operating systems, computer hardware, application software, debugging and analysis tools, and networking.Our systems and software support applications in the information technology, simulation and training, financial, data acquisition, and industrial process control markets. We were incorporated in Delaware in 1981 under the name Massachusetts Computer Company. We make our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports available, free of charge, on our website located at www.ccur.com, as soon as reasonably practicable after filing with the Securities and Exchange Commission (“SEC”).We have adopted a code of ethics that is applicable to all employees as well as a code of ethics applicable to our principal executive, financial, and accounting officers.Both of these ethics policies are posted on our website located at www.ccur.com.Copies will be furnished upon written request to the Company at the following address:Attn:Secretary, 4375 River Green Parkway, Suite 100, Duluth, Georgia30096.If we amend or change either code of ethics or grant a waiver under either code, we will disclose these events through our website. The VOD Market Technological developments have laid the groundwork for digitally upgraded, two-way capable networks that enable broadband companies to deliver on-demand services to their digitally enabled subscribers.As of December 2006, according to Kagan Research, LLC, there were 112.6 million North American households passed by cable and of these homes, approximately 65.6 million were basic cable subscribers, with approximately 34.0 million of these basic subscribers also being digital subscribers.Of those digital subscribers, 30.2 million had access to VOD as of March 2007, up from 25.2 million in May 2006. 1 Table of Contents We believe our on-demand systems offer the following improvements over other home video sources: · Convenience Without Late Fees.On-demand products eliminate travel to obtain and return rentals and eliminate late charges.No other service offers the convenience of on-demand, which enables customers to watch any video in the library at any time. · Interactivity.On-demand products enable a subscriber to view content at any time with interactive capabilities such as play, rewind, fast-forward and pause. · Greater Content.On-demand products enable our customers to make large amounts of content immediately available to their subscribers, an advantage over mail-order media sources.Our customers utilize both free on-demand and subscription on-demand services.These offerings help create awareness and understanding of on-demand television.They are compelling services that cannot be duplicated by satellite broadcasters, and thus, reduce subscriber churn. · No Special Recorder Box Necessary. A digital video recorder (DVR) is an additional set-top device or an enhanced set-top device that enables a user to record programming on a hard disk drive for playback after the “live” program began with interactive functionality on the saved content.Our on-demand products have the capability to provide all the benefits of a DVR box from within the network (network DVR or nDVR), thus eliminating the need for such a set-top device.nDVR services further do not require subscribers to plan recording, purchase or rent a DVR device, install and maintain the device, update the device and learn how to operate the device.Additionally, since on-demand is network based, broadband companies can incrementally add storage more economically and efficiently, whereas storage on a DVR device is typically not as easy to increase.Finally, and perhaps most importantly, DVRs are expensive devices that we believe are inconsistent with the broadband companies' long-range plans for the availability of on-demand services. · Advertising.On-demand products have enabled interactive long-format advertising and have the potential to enable broadband companies to target advertising and offer a further enhanced interactive advertising experience. Through our Everstream subsidiary, we provide software to broadband companies that enable them to measure the use and effectiveness of a variety of services, including VOD.Our products capture this information and enable its display in a wide-array of reports.This software is also utilized by satellite broadcasters to measure transactions with subscribers. We believe that on-demand is a key strategic competitive initiative for broadband companies because it provides them with an opportunity to differentiate their service offerings from digital broadcast satellite providers, which are technically unable to duplicate the full functionality of VOD.Further, we believe on-demand will provide cable and other telecommunication companies access to new revenue generating opportunities, increase subscriber satisfaction and reduce subscriber churn. We believe that on-demand also will be a strategic differentiator for telephone companies as they seek to expand services beyond the delivery of voice.Cable companies are offering voice services and, thus, competing for telephone company customers.In response, the telephone companies have begun to expand into television and, we expect, will deploy on-demand products for the same reasons that cable companies have. The Real-Time Computing Markets Our real-time products offer unique solutions for a wide-range of applications that require state-of-the-art, time-critical software and hardware technology.The operating systems we provide typically offer high-performance computation and high data throughput, with predictable and repeatable responses to time-critical events.Our real-time products are currently used in host, client-server, and embedded and distributed computing solutions.Applications that utilize our operating system and development tools include the following: 2 Table of Contents · Simulation and Training.Man-in-the-loop (MITL) simulation and training and hardware-in-the-loop (HITL) simulation.Examples of MITL applications are training simulators for commercial and military aviation, vehicle operation, mission planning and rehearsal.HITL solutions are constructed to create accurate simulations to verify hardware designs for applications such as engineering design for power plants, avionics and automotive subsystems.We have announced plans to introduce a complete software environment for developing and executing real-time MITL and HITL simulations, known as the SIMulation Workbench™. · Data Acquisition.Applications that perform environmental analysis and display, engine testing, range and telemetry systems, shock and vibration testing, weather satellite data acquisition and forecasting, intelligence data acquisition and analyses, and command and control. · Image Generation.Image generation applications requiring scalable, commercial-off-the-shelf graphics technology for the highest levels of computer-generated image quality and fidelity, compatibility with the latest industry-standard components from leading graphics suppliers and improved customer value versus proprietary solutions. · Industrial Process Control. Applications such as plant monitoring and control systems that ensure safety and reliable operation in industrial environments. Examples are gas and oil pipeline supervision, power plant control systems and manufacturing monitoring. · Information Technology.Data processing applications that require high reliability and time-critical response to user action with minimal interrupt latency such as applications used for stock and bond trading, financial analysis and other financial transaction systems. · Other Markets. We have expanded our focus to include other markets that require a low-latency, time-critical backbone such as medical imaging, air traffic control, financial trading and telecommunications test systems. Business Strategy On-Demand Product Line Our on-demand strategy is comprised of the following primary initiatives: · North American Cable.We have been selected to supply on-demand systems for 106 North American cable markets.Our primary customers include, in alphabetical order, Blue Ridge Communications, Bright House Networks, Charter Communications, Inc., Cogeco, Inc., Comcast Corporation, Cox Communications, Inc., Knology, Inc., Mediacom Communications Corporation, Time Warner, Inc., and Vidéotron Ltée.We intend to focus on continuing to serve these customers and add to our customer base by providing the product innovations and customer support that we believe the cable companies need to succeed.It is our goal to provide the highest quality products and support so that we enable our customers to succeed with their customers. · Data Analytics.With the continuing success of VOD, in October 2005 we closed the acquisition of Everstream, a company providing data measurement and reporting software to broadband companies.We plan to continue to develop this software to expand its capabilities for our broadband customers so they can better understand the systems’ overall quality of service, system capacity utilization and how video content is viewed by consumers.We expect product developments will be aimed at capacity utilization, audience measurement and ad insertion. 3 Table of Contents · International Cable.We believe the rollout of residential on-demand service internationally over cable television systems is progressing well.We have been deployed in 27 international cable markets in Japan, Korea, China and Estonia.We have been commercially deployed in Korea by Broadband Solutions, Inc., Cable and Multimedia Communications Ltd. and Korea Digital Cable Media Center Co., Ltd., in China by Shekou CATV, in Japan by Jupiter Telecommunications, Inc. and in Estonia by Scansatel.We will continue to pursue relationships with international cable companies. · Telecommunications Markets.We believe the international rollout of residential VOD services over DSL-based networks is progressing well.We have been deployed in 42 international telco markets by several international telcos, including Telecom Italia, Austria Telecom, Cyta Telecom (in Cypress), Sistema in Russia, Auna in Spain, KPN in the Netherlands, Hanasanet in Germany and France Telecom.These opportunities have been obtained through a reseller agreement signed in June 2003 and extending to June 2008 with Alcatel-Lucent pursuant to which we are Alcatel-Lucent’s preferred on-demand solution on their platform for resale throughout the world.However, we intend to pursue relationships with other integrators and international telecommunication companies in order to take advantage of opportunities as they arise.Additionally, we are currently pursuing North American Telco opportunities. · Innovate to Improve the On-Demand Viewing Experience.We intend to continue to focus on the development of future on-demand technologies to remain a technology leader by improving streaming, storage and content ingest flexibility, asset management, the subscriber’s navigation experience, encryption techniques, nDVR applications, business analytics, advertising applications, and functionality.We recently announced the launch of MediaCache 1000, our first media storage product utilizing flash solid state drive (SSD) memory, providing high reliability and significantly improving throughput available from SSD. Real-Time Product Line Our real-time strategy is comprised of the following primary initiatives: · Establish Our Real-Time Linux Operating Systems as the DeFacto Standard for Real-Time Computing.As the high-performance, real-time, computing market shifted to open systems, we introduced new products to meet these open system requirements while maintaining support for our proprietary systems.The market for open software has grown dramatically and we believe we can position our products (RedHawk and SUSE Linux Enterprise-Real Time) as the standard open software real-time operating system.We are seeking to accomplish this through direct sales and by partnering with established industry providers of both software and hardware to resell our products as a software-only product. · Real-Time Operating System Sales on Commercial-Off-The-Shelf Hardware Platforms.Our strategy strikes a balance between offering upgrades for our legacy Unix system offerings and customer investment in our open-source Linux® operating systems and our integrated hardware solutions (called iHawk™) that include our real time operating systems.Our iHawk family is a line of commercial off-the-shelf Intel® Xeon™ and AMD Opteron™ servers available in single, dual, quad, and 8-way processor models including new quad-core models.iHawks are available in a wide-range of configurations and include our Real-Time Clock and Interrupt Module.We expect that the on-going introduction of a wide-range of Intel and AMD servers running our Linux operating systems will allow us to compete for a broad range of business opportunities. · NightStar® Tool Suite.Our NightStartool suite is a collection of software debugging and analysis products that enable our customers to perform diagnostic tests on the applications they have developed and system tuning for use on our Linux® open source and proprietary real-time operating systemsWe recently announced a new version of this popular software tool set which features a complete user interface makeover that makes it more flexible and easier to use on multi-core environments. 4 Table of Contents Products and Services Our products fall into two principal groups, on-demand systems and real-time systems.In addition, we provide technical support to all of our customers.The percentage of total revenue contributed by our on-demand and our real-time products and service offerings are discussed in Management’s Discussion and Analysis of Financial Condition and Results of Operation in this Annual Report on Form 10-K. On-Demand Products Our on-demand systems are typically located at the network operator’s headend or hub in a distributed or centralized architecture with a small software module residing on the subscriber’s set-top-box.When a subscriber selects a certain piece of video content from an on-screen menu, a dedicated video session is established between our video server and the digital set-top-box in the subscriber's home via the resource manager over the broadband network.The selected video content is accessed from the video server where it is stored at either a headend or a hub.The purchase is typically captured by our back-office software, creating a billing and royalty record for the broadband company’s billing system.Our Everstream products integrate with VOD systems provided by us or our competitors and capture information from the VOD systems and organize and report that information to the broadband provider. MediaHawkTM On-Demand Platform.Our MediaHawk 4500 high performance video-on-demandsystem combines commercial-off-the-shelf hardware sourced from leading Original Equipment Manufacturers (OEMs) suppliers with our own proprietary software.It includes the MediaHawk 4500 Video Server, the MediaStore 2000 storage system, the MediaCache 1000 solid state storage system, and the MediaMatrix Interconnect switching fabric.We believe our modular approach provides our customers with the ability to better manage their initial deployments, expand those deployments, and add new services.As of June 30, 2007, we had shipped a total of 3,879 MediaHawk video servers with a total capacity of 1,153,804 streams in 165 deployments serving approximately 26.5 million basic subscribers.Our design goal is to provide seamless end-user viewing of the highest quality.Our on-demand systems enable broadband companies to automate the movement of content from one storage location to another based upon demand and other network requirements.This feature enables the most efficient streaming and storage of content.We have applied for multiple patents to protect the architecture and design of our on-demand platform. Our On-Demand Platform includes the following software components: · Resource Manager.Our resource manager is a software component that establishes the network connection that allows video to be streamed to the home over the broadband operator’s network as a dedicated session.The resource manager is designed to route video streams in the most efficient manner available at any given time. · MH BOSS.Our MH BOSS is a business management system composed of a relational database supporting subscriber and provider data management.The supported applications include customer access management, content distribution management, order management, royalty management, billing interfaces and marketing analysis. · Real Time Media System.Our Real Time Media System is software that enables our customers to capture broadcast television programming at the time of broadcast and simultaneously digitally encode, store and propagate the captured programs for future viewing by subscribers.The TimeWarner Cable Start Over initiative is enabled by this module. · Client.Our client is a software module with very small memory and processor requirements that resides on each digital set-top-box, empowering the subscriber to browse and select on–demand content with complete interactive control. Our on-demand systems are compatible with a wide range of equipment and software employed by broadband companies to deliver digital television service, including digital set-top boxes from Cisco Systems Inc. (f.k.a. Scientific-Atlanta), Motorola, Pioneer, Sony, Pace Micro, Samsung, Humax, and Matsushita and transport topologies such as IP, DSL, Gigabit Ethernet, DVB-ASI, ATM, and 64 and or RF.Further, since our on-demand technology allows us to perform functionality in the server rather than in the digital set-top box, we can overcome the challenge of providing on-demand services through digital set-top boxes with limited processing capability. 5 Table of Contents Everstream® Data SuiteTM.Our Everstream Data Suite is the foundation to our comprehensive data collection, reporting, analytics, and ad insertion platforms, enabling universal data collection from multiple vendor systems. Everstream's Data Suite is a complete solution for collecting data from disparate interactive TV (iTV) systems and platforms, scrubbing and transforming that data into standardized information, and storing that data within a standard data warehouse model.This enables our customers, broadband companies deploying iTV services, to use Everstream applications to leverage data from all of their systems. Data Suite is built upon open relational database standards using proven Oracle technology and is integrated with the leading technologies that power iTV and on-demand services including SeaChange, Concurrent, C-COR, Motorola/Broadbus, Cisco/Arroyo, Kasenna, TANDBERG, Navic, Microsoft TV, Cisco ACNS, Real Networks, and Windows Media, as well as supports data from all major billing systems including Convergys, DST/Innovis, and CSG. Once our Everstream Data Suite product has captured operational information from our customers’ diverse iTV services, that information can be leveraged, correlated, and interpreted empowering marketing, programming, advertising, and operations teams to seamlessly analyze usage, revenue, and quality of services.This intelligence provides new ways to compete by quickly identifying opportunities for revenue growth, operational efficiencies, and reduction of subscriber defection.This information can be utilized by the following Everstream modules: · Oi™ for VOD.Everstream's Oi provides operations and engineering teams with crucial insight into service performance and subscriber experience for digital services such as video on demand. Oi enables clear and concise summaries of metrics and trends, with the ability to apply and track organization-wide targets. · Xi™ for VOD. Everstream's Xi provides market-to-market comparison, trending, and correlation analysis on the key performance metrics of interactive services.We believe Xi provides the industry’s most comprehensive insight into the impact of iTV offerings across multiple locations, platforms, and services. · CiTMor Campaign Director.Ci is a centralized, enterprise application server and data warehouse system for managing advertising campaigns across single or multiple system networks. Ci represents Everstream’s fourth generation of distributed ad campaign management technology for iTV and broadband platforms including video on demand.Ci is comprised of two applications: the Campaign Director and the Campaign Decision Engine.Campaign Directors are normally licensed to cable and broadband operators, while Campaign Decision engines are licensed to iTV and broadband partners for inclusion as part of their product strategy.A third level system is available for content providers working with licensed MSOs.Ci is built upon Java J2EE Enterprise Java Bean technology, giving it enterprise scalability, reliability and portability to different hardware and operating system platforms. · ReportOneTM Template Sets.Everstream provides a series of template sets to meet the standard demands of the broadband industry including templates for VOD and long-format advertising.These templates provide flexible query, filter, sort, grouping, and output of event, content, and subscriber level data from your interactive systems, supporting all major on-demand vendors and platforms such as Cognos ReportNet.These templates may be used “out-of-the-box” or modified by our customers or ourselves to meet specific business requirements. Real-Time Products Our principle real-time products are: · SUSE Linux Enterprise-Real Time. SUSE Linux Enterprise-Real Time (SLERT), provided in partnership with Novell is an industry standard, real-time version of the Novell open source Linux operating system for Intel/AMD-based multiprocessors.SLERT provides the performance needed in time-critical environments. We believe SLERT is the best Linux solution for a broad range of deterministic applications such as financial trading, telecommunications, modeling, simulation, data acquisition, industrial control and medical imaging systems. Properly configured, SLERT guarantees that a user-level application can respond to an external event in less than 30 microseconds.SLERT achieves its superior real-time performance through key kernel enhancements we developed.SLERT includes all the standard features of SUSE Linux including its user-level commands, utilities and system administration. SLERT user libraries provide access to its value-add features that are not part of other Linux offerings. SLERT is fully compatible with standard Linux user-level APIs, thus Linux applications written for other Linux distributions will run without modification. 6 Table of Contents · RedHawk™ Linux.RedHawk Linux is an industry-standard, POSIX-compliant, real-time version of the open source Linux operating system. RedHawk Linux, compatible with the popular Red Hat® Linux distribution, provides high I/O throughput, guaranteed fast response to external events, and optimized interprocess communication.RedHawk is the ideal Linux environment for the complex real-time applications found in simulation, data acquisition, and industrial systems control. RedHawk also maintains third-party software compatibility with Red Hat Linux, allowing us to take advantage of the full range of third-party software applications that run on Red Hat.RedHawk achieves real-time performance by means of a multithreaded, fully-preemptable real-time kernel with low-latency enhancements developed by Concurrent. RedHawk's true symmetric multiprocessing support includes load-balancing and CPU shielding to maximize determinism and real-time performance in mission-critical solutions. · iHawk™.Our iHawk servers, based on Intel Xeon or AMD Opteron technologies, feature our real-time Linux operating systems and our Real-Time Clock and Interrupt Module.iHawk multiprocessing systems are extensively deployed in simulation, data acquisition and industrial process control applications, and satisfy scientific and other complex computing requirements. · ImaGen™.ImaGen is our imaging platform for simulation and modeling applications that require high-performance image generation.ImaGen Linux-based visual servers provide multiple channels of state-of-the-art visualization and graphics performance.High-end image generation, once achievable only on large, costly, dedicated visual systems, is provided by ImaGen servers employing COTS graphics technology.Typical ImaGen imaging applications include civil and military simulation, mission planning, homeland security, scientific and medical visualization, architectural design, energy exploration and entertainment. · Power Hawk®.Power Hawk is our family of scalable, real-time UNIX-based advanced VersModular Eurocard (VME) systems capable of supporting data acquisition, simulation and industrial process control applications.The Power Hawk line features Motorola PowerPC processors and is available in single, dual and quad central processing unit (CPU) versions. · Model 3200-2000. The Model 3200-2000 is an upgrade to our Series 3200 family of high-performance proprietary platforms. Model 3200-2000 provides additional processing power and system throughput required by demanding real-time applications. Model 3200-2000 runs our proprietary OS/32 real-time operating system. · PowerMAX Operating System.The PowerMAX operating system is our highly-deterministic UNIX-based operating system used on our Power Hawk systems. · NightStar™ Tools.The NightStar development tools help users debug and analyze their application software running under the following operating systems:Concurrent RedHawk Linux, Red Hat Enterprise Linux, SUSE Linux Enterprise-Real Time, SUSE Linux Enterprise Server and SUSE Linux Enterprise Desktop operating systems and Concurrent PowerMAX OS.We recently released a new version of the NightStar tools with expanded features and a new user interface. Services Customer Support.We offer worldwide hardware and software maintenance and support services for our products.Services include installation, integration, training, on-site maintenance, 24x7 telephone support, return-to-factory warranty, depot repair, and software support update service.Our integration and support offerings are an essential piece of successfully deploying and maintaining our products.An on-demand system has multiple interface points with other network elements, e.g., transport equipment, set-top boxes, conditional access, clients, navigators (electronic program guides), billing systems, content receivers, other applications and back office systems. Our system engineers are able to integrate these diverse elements, creating seamless on-demand services.Typically we provide support services at no additional charge during the warranty period and charge for the services under maintenance agreements after the warranty period.In addition to these basic service and support options, we also offer, for additional fees, software upgrades and additional onsite services. Over the past 25 years, we have routinely offered and delivered long-term service and support of our products, under maintenance contracts, for additional fees. 7 Table of Contents Custom Engineering and Integration Services.We provide custom engineering and integration services in the design of special hardware and software to help our customers with their specific applications.This may include custom modifications to our products or integration of third-party interfaces or devices into our systems.Many customers use these services to migrate existing applications from earlier generations of our systems or our competitors’ systems to our state-of-the-art systems.These services also include classroom and on-site training, system and site performance analysis, and multiple vendor support planning. Sales and Marketing We sell our systems primarily in the U.S. through our direct field sales team supported by consultants and our technical support group.As of June 30, 2007, we had 79 employees in our sales and marketing force, which includes sales, sales support, marketing, strategic communications, product management, program management, and business development.Our sales force has significant experience in on-demand and real-time operating systems.Outside North America, we utilize a direct sales force out of our facilities in France, Germany, Australia, Hong Kong, Japan and China, augmented by our channel partners (resellers and system integrators). Customers We derive revenue from a limited number of customers.As a result, the loss of, or reduced demand for products or related services from any of our major customers could adversely affect our business, financial condition and results of operations.Our products are typically manufactured and shipped in the same quarter the purchase order is received.Accordingly, we do not believe backlog is a meaningful indicator of future level of sales.Our backlog for real-time and on-demand systems at June 30, 2007 and 2006 totaled $1.9 million and $4.1 million, respectively.In addition, we had deferred revenue of $9.0 million and $8.9 million at June 30, 2007 and 2006, respectively, which resulted primarily from prepaid maintenance services and shipments of systems where the revenue had not yet been recognized. We have purchase agreements with many customers, but none of these agreements currently require minimum purchases of our products.As a result, sales to specific customers tend to, and are expected to continue to, vary from year-to-year, depending on such customers' budgets for capital expenditures and new product introductions. A significant portion of our on-demand revenue has come from, and is expected to continue to come from, sales to the large broadband companies.The customers accounting for more than 10% of total revenue consisted of Cox (19%) and Comcast (11%) for the fiscal year ended June 30, 2007; Cox (16%) and Comcast (13%) for the fiscal year ended June 30, 2006; and Comcast (14%) for the fiscal year ended June 30, 2005.No other customer of our on-demand products accounted for more than 10% of total revenue during the last three fiscal years. Although we sell our real-time products to large customers, the customer base is more diversified than our on-demand business.Thus, only one customer, Lockheed-Martin, accounted for more than 10% of total revenues for the last three years.Specifically, Lockheed-Martin accounted for 7%, 13%, and 18% of total revenues in the fiscal years ended June 30, 2007, 2006, and 2005, respectively. We derive a significant portion of our revenues from the supply of products to U.S. government prime contractors and agencies of the U.S. government.The supplied systems include configurations from the RedHawk Linux, iHawk, PowerMAXION, Power Hawk, and 3200-2000 product lines, with certain systems incorporating custom enhancements requested by the customer.We sell these integrated computer systems to prime contractors, including Lockheed-Martin, Boeing, Northrop Grumman and AAI.We also supply spare parts, upgrades, and engineering consulting services and both hardware and software maintenance.For the fiscal years ended June 30, 2007 and 2006, we recorded $8.9 million and $15.1 million in revenues to U.S. government prime contractors and agencies of the U.S. government, representing 13% and 21% of total sales for the period, respectively.Government business is subject to many risks, such as delays in funding, reduction or modification of contracts or subcontracts, failure to exercise options, changes in government policies and the imposition of budgetary constraints.A loss of government contract revenues could have a material adverse effect on our business, financial condition and results of operations. 8 Table of Contents New Product Development We are committed to the development of new technology and rapid innovation in the evolving markets in which we compete.Research and development costs are expensed when incurred and aggregated $17.6 million, $18.8 million, and $18.7 million in fiscal years 2007, 2006, and 2005, respectively. Our research and development strategies with respect to our on-demand solutions are focused on the following: · Solid State Storage.In order to improve performance and storage reliability, we have developed the MH 4500 that integrates our new RAM storage and flash solid state drive memory with traditional disk storage.This hybrid approach enables us to provide a cost effective solution that will easily evolve as technology improves.We will continue to develop this product to meet our customer demands. · Content Management.As VOD matures as an industry, we anticipate that demand for stored content could increase from thousands of hours to over ten thousand hours.We continue to enhance our systems to intelligently and automatically manage the distribution and lifecycle of stored content, thus, increasing the efficiency of our customers’ networks. · Network Digital Video Recorder Technology. This technology allows the subscriber to pause and rewind time-shifted programming, effectively providing “TV on-demand.” Our Real Time Media products capture, encode, and store broadcast programs for future viewing. Additionally, our MediaHawk On-Demand Platform enables broadband companies to grow streaming, storage, and content capture independently so they can more easily provide “TV on-demand”. · Audience Measurement.Understanding what consumers watch, when they watch and how they watch television is essential to the broadband providers, content owners, advertisers, and ad agencies.We expect to develop our Everstream products so they can provide this information, thereby, replacing services that currently project or estimate consumer activity with small samplings. · Interactive and Targeted Advertising.Interactive long format advertising has already been deployed by Cox Communications in their systems.Targeted advertising technology provided by Everstream will allow our on-demand systems to insert different television commercials into the video streams for different consumers.This technology will allow the advertiser to closely “target” product advertisements to consumers most likely to buy, rather than broadcasting the same advertisements to everyone. · Web Client. We have developed an HTML-based VOD navigation system which leverages commercial-off-the-shelf (COTS) web-development technologies and standards. This application allows broadband operators to use standard web-authoring tools to create and brand their own VOD navigation pages. · Capacity Management. Everstream’s CAPiTM is a solution that enables visibility into capacity utilization and subscriber usage patterns of diverse video and high speed data service offerings.CAPicollects utilization data and aggregates it into meaningful, actionable information with local, regional, and enterprise perspectives that provide operators the necessary information to effectively manage and plan for the capacity requirements of their work. 9 Table of Contents Our research and development strategies with respect to our real-time products are focused on the following: · RedHawk Linux.We plan to continue to enhance our RedHawk Linux real-time operating system to provide increased determinism for time-critical applications.We are also selling this operating system as a software only, independent product. · SUSE Linux Enterprise-Real Time.We recently released version 1.6 SUSE Linux Enterprise-Real Time which is our real-time Linux operating system on Novell’s SLES 10 release.This software product, sold by both Concurrent and Novell, will continue to be expanded and improved to meet customer demands and is licensed under a one-year subscription. · iHawk. We continue to plan to offer iHawk multiprocessor systems based on Intel and AMD processor technology and state-of-the-art packaging.These systems will be available in up to 8-way processor configurations and will include support for the new quad-core technology. · SIMulation Workbench.SIMulation Workbench is a new software product that provides a complete framework to develop and execute real-time hardware-in-the-loop simulations.Its powerful user interface enables convenient configuring, starting, stopping, recording and playback of simulation runs.It also provides fast, direct shared memory access to all parameters and signals needed by a simulation.SIMulation Workbench’s in-memory design optimizes performance and data conversion speed.SIMulation Workbench will be offered by Concurrent together with iHawk hardware-in-the-loop testing solutions. · Image Generation.ImaGen is our imaging platform for simulation and modeling applications that require high-performance image generation.We will continue to introduce ImaGen multi-channel visual servers featuring the latest Nvidia Graphics cards and SLI technology. · NightStar Tools.Nightstar is a powerful, integrated set of graphics-based tools for developing time-critical applications.NightStar tools run on real-time multiprocessing systems with minimum intrusion, thus preserving the behavior and determinism of the application being analyzed. Competition Both our on-demand and real-time products are sold into highly-competitive environments, driven by rapid technological innovation.Both product groups compete based upon features, reliability, scalability, service, and price.Due in part to the range of performance and applications capabilities of our products, we compete in various markets against a number of companies. The major competitors of the on-demand product line currently include the following: SeaChange International, Inc., Microsoft Corp., Broadbus Technologies, Inc. (acquired by Motorola, Inc.), Arroyo (acquired by Cisco Systems), Tandberg Television, and C-COR Inc.Additionally, there are a number of other entities in the market, including Kasenna, Inc.,Myrio, Akimbo, Bitband, Video Propulsion, Orca, Minerva, Sun Microsystems, Inc. and others.We believe that we and SeaChange International Inc. are the leaders in the North American cable and international VOD markets based on the number of subscribers in the markets served.Typically, in Everstream opportunities, we compete against in-house development or customer offerings from consulting entities such as Accenture. 10 Table of Contents Our real-time product line competes with a number of companies.Our major competitors can be categorized as follows: · major computer companies that participate in the high-performance computing business by offering high-performance, general purpose product platforms, including Sun Microsystems, HP and IBM; · other computer companies that provide solutions for applications that address specific performance characteristics, such as fault-tolerance or high-performance graphics, including SGI, Inc. and HP; · single board computer companies that provide board-level processors that are typically integrated into a customer's computer system, including GE Fanuc, Thales and Mercury; · companies providing competitive Linux offerings, including MontaVista Software, LynuxWorks, Inc., Wind River and TimeSys Corporation; · companies providing a Linux platform with which our products are compatible, such as Novell and RedHat, Inc.; and · companies involved in hardware-in-the-loop and data acquisition including dSpace and ADI Corporation. Additional competitors with significant market presence and financial resources, including computer hardware and software companies, content providers and television equipment manufacturers, including digital set-top-box manufacturers, may enter our markets, thereby further intensifying competition.Our future competitors also may include one or more of the parties with whom we currently have a strategic relationship.Although we have proprietary rights with respect to much of the technology incorporated in our on-demand and real-time systems, our strategic partners have not agreed to refrain from competing against us. Increased competition could result in price reductions that would adversely affect our business, financial condition and results of operations. Many of our current and potential future competitors have longer operating histories, significantly greater financial, technical, marketing and other resources than us, and greater brand name recognition.In addition, many of our competitors have well-established relationships with our current and potential customers and have extensive knowledge of our markets. Intellectual Property We rely on a combination of contracts and copyright, trademark, patent and trade secret laws to establish and protect our proprietary rights in our technology.We distribute our products under software license agreements that typically grant customers perpetual licenses to our products and which contain various provisions protecting our ownership and confidentiality of the licensed technology.The source code of our products is protected as a trade secret and as an unpublished copyright work.However, some of our products utilize open source that provides little copyright protection.In addition, in limited instances, we license our products under licenses that give licensees limited access to the source code of certain of our products, particularly in connection with our strategic alliances. Despite the precautions we have taken, there can be no assurance that our products or technology will not be copied or otherwise obtained and used without authorization.In addition, effective copyright and trade secret protection may be unavailable or limited in certain foreign countries or with respect to open source code utilized in our products.We believe that, due to the rapid pace of innovation within our industry, factors such as the technological and creative skills of our personnel are more important to establishing and maintaining a technology leadership position within the industry than are the various legal protections for our technology. We own three U.S. patents and multiple foreign patents focused on ad insertion.Additionally, we have patent applications pending in the United States and abroad and have obtained a patent license to the portfolio previously owned by Thirdspace Living Limited, now owned by Alcatel-Lucent (13 patents, 29 patent applications, and all additions, divisionals, continuations, continuations-in-part, extensions, reissues, and foreign counterparts thereof).These patents cover multiple interactive television, targeted advertising, and on-demand technologies.The portfolio includes U.S. Patent Nos. 5,623,595 and 5,805,804 (“Subject Patents”). Although our license from Alcatel-Lucent does not, on its face, terminate upon a merger, acquisition, or change in control of Concurrent, a November 2000 agreement regarding the Subject Patents and entered into by Thirdspace may have the effect of terminating our license to the Subject Patents upon a merger or acquisition that results in a change in control of Concurrent. This potential license limitation does not affect current operations, but upon change of control the successor could face a lawsuit for selling on-demand products. We currently are working to eliminate or mitigate the impact of this potential limitation, but we cannot assure that we will be successful in altering this potential limitation on favorable terms, or at all. This potential limitation may make it more difficult to pursue, and may result in less favorable terms for us in connection with, a sale of Concurrent, a sale of one of our businesses or any other business combination transaction should such an opportunity arise. 11 Table of Contents We have entered into licensing agreements with several third-party software developers and suppliers.Generally, such agreements grant us non-exclusive, worldwide licenses with respect to certain software provided as part of computers and systems we market and terminate on varying dates. Suppliers We sometimes purchase product components from a single supplier in order to obtain the required technology and the most favorable price and delivery terms.These components include, for example, processors, power supplies, integrated circuits and storage devices.We purchase product components from the following single suppliers: APW Electronic Solutions, Dell Inc., DME Corporation, Kardios Systems Corporation, Macrolink, Inc., Metal Form, Inc., Qlogic Corporation, STEC, Inc., Curtiss-Wright Controls, Inc., Sanmina-SCI Corporation, Seagate Technology, Inc., Tyco Electronics Corporation, GE Fanuc and Xyratex Technology Limited.In most cases, comparable products are available from other sources, but would require significant reengineering to conform to our system specifications.Single-source suppliers accounting for 10% or more of these purchases were Dell (19%) and Xyratex (23%) for the fiscal year ended June 30, 2007.For the fiscal year ended June 30, 2006, Dell accounted for 22% and Xyratex, 30%. Seasonality We have experienced variations in revenue, expenses and operating results from quarter to quarter in our on-demand and real-time businesses, and it is probable that these variations will continue.We believe that fluctuations in the number of orders for our on-demand systems being placed from quarter to quarter are principally attributable to the buying patterns and budgeting cycles of broadband companies.We believe that orders for real-time products are dictated by buying cycles of the government and large government contractors.In addition, for both product lines, orders are often not finalized until the end of a quarter.We do not believe seasonality is a significant factor at this time. Governmental Regulation We are subject to various international, U.S. federal, state and local laws affecting our business.Any finding that we have been or are in noncompliance with such laws could result in, among other things, governmental penalties.Further, changes in existing laws or new laws may adversely affect our business. In connection with orders from the U.S. federal government and government contractors, we are in some circumstances subject to the U.S. federal government procurement regulations that may provide the buyer with the right to audit and review our performance, as well as our compliance with applicable laws and regulations. In addition, our business is subject to government regulation based on the products we sell that may be subject to government requirements such as obtaining an export license in certain circumstances or an end-use certificate from the buyer. In the United States, these requirements include, among others, the U.S. Export Administration Regulations, International Traffic in Arms Regulations and the economic sanctions and embargo laws enforced by the Office of Foreign Assets Control Regulations. If a government audit uncovers improper or illegal activities, or if we are alleged to have violated any laws or regulations governing the products we sell under our government contracts, we may be subject to civil and criminal penalties and administrative sanctions, including termination of contracts, forfeiture of profits, suspension of payments, fines, and suspension or debarment from doing business with U.S. federal government agencies. 12 Table of Contents The television industry is subject to extensive regulation in the United States and other countries.Our on-demand business is dependent upon the continued growth of the digital television industry in the United States and internationally.Broadband companies are subject to extensive government regulation by the Federal Communications Commission and other federal and state regulatory agencies.These regulations could have the effect of limiting capital expenditures by broadband companies and thus could have a material adverse effect on our business, financial condition and results of operations.The enactment by federal, state or international governments of new laws or regulations could adversely affect our broadband customers, and thereby materially adversely affect our business, financial condition and results of operations. Environmental Matters We purchase, use, and arrange for certified disposal of chemicals used in the manufacturing process at our Pompano Beach, Florida, facility.As a result, we are subject to federal and state environmental protection and community right-to-know laws.Additionally, we export our products around the world where there are additional environmental regulations.These laws could have the effect of limiting our capital expenditures and thus could have a material adverse effect on our business, financial condition and results of operations.Violations of such laws can result in the imposition of substantial remediation costs and penalties.We believe we are in compliance with all material environmental laws and regulations. Employees As of June 30, 2007, we had 347 employees worldwide.Of these employees, 297 were located in the United States and 50 were located internationally.Our employees are not unionized. Financial Information About Foreign And Domestic Operations And Export Sales A summary of net sales (consolidated net sales reflects sales to unaffiliated customers) attributable to our foreign and domestic operations for the fiscal years ended June 30, 2007, 2006, and 2005 is presented in Note 11 to the consolidated financial statements included herein. Item 1A.Risk Factors. The following are some of the risk factors we face. You should carefully consider each of the following risk factors and all of the other information in this Annual Report on Form 10-K.These risks are not the only ones we face.Our business operations could also be impaired by additional risks and uncertainties that, at present, are not known to us, or that, at present, are considered immaterial. If any of the following risks and uncertainties develops into actual events, our business, financial condition and results of operations could be materially and adversely affected.If that happens, the trading prices of our common stock and other securities we may issue in the future could decline significantly. The risk factors below contain forward-looking statements regarding Concurrent.Actual results could differ materially from those set forth in the forward-looking statements.See “Cautionary Statements Regarding Forward-Looking Statements” on page 46. 13 Table of Contents Risks Related to Our Business We incurred net losses in the past and may incur further losses in the future. We incurred net losses of $12.2, $9.3, $7.7, $5.7 and $24.6 million in fiscal years ended June 30, 2007, 2006, 2005, 2004 and 2003, respectively. Our net loss for the fiscal year ended June 2004 included a gain of $3.1 million from the partial recovery of a previously recognized loss in a minority investment. Our net loss for the fiscal year ended June 30, 2003 included a charge of $13.0 million from the write-down of our investment in Thirdspace and a restructuring charge of $1.6 million. As of June 30, 2007, we had an accumulated deficit of approximately $158.0 million. We may incur additional net losses in the future. If our losses continue, and we are unable to obtain adequate financing, we may be forced to take extreme measures to continue the business, such as further employee reductions, re-capitalization or reorganization transactions at undesirable prices, incurring significant debt at above market rates, or seeking bankruptcy protection. We have liquidity needs and face liquidity pressure. At June 30, 2007, our cash and cash equivalents were $20.4 million. Our Amended and Restated Loan and Security Agreement (the “Credit Agreement”) contains certain financial covenants, including a requirement that we maintain a minimum tangible net worth. As of June 30, 2007 our required minimum tangible net worth was $14.3 million and our tangible net worth was $23.0 million. The Credit Agreement is currently scheduled to expire on December 23, 2008. If we continue to use cash from operating activities we may violate this covenant.If we violate the minimum tangible net worth covenant in our Credit Agreement, and our lender is unwilling to grant forbearance, waivers or amendments, our lender could accelerate the maturity of amounts then outstanding under the Credit Agreement, which would have a materialadverse effect on our liquidity position. In such a case we may be forced to take certain measures to continue the business, such as raising additional funds through an offering of stock at a discounted price, further employee reductions, re-capitalization or reorganization transactions at undesirable prices, sale transactions, incurring debt at above market rates, or seeking bankruptcy protection. A significant portion of our revenue has been, and is expected to continue to be, concentrated in a small number of customers.If we are unsuccessful in maintaining and expanding relationships with these customers or lose any of these customers, our business will be adversely affected. For the fiscal year ended June 30, 2007, Cox, Comcast, Time Warner and Lockheed Martin accounted for approximately 19%, 11%, 8% and 7% of our revenues, respectively.For the fiscal year ended June 30, 2006, Cox, Comcast and Lockheed Martin accounted for approximately 16%, 13% and 13%, respectively, of our revenues. If we are unsuccessful in maintaining and expanding key relationships with these and other existing customers, our business will be materially adversely affected.Further, if we are unsuccessful in establishing relationships with other large companies or experience problems in any of our systems, our ability to attract new customers and sell additional products to existing customers will be materially adversely affected. Our VOD customers typically swap sites or purchase sites from competitors.If we already have products deployed at a swapped site, the new owner may replace our products or discontinue maintenance with respect to such site.Alternatively, forecasted revenues could be negatively impacted because the new owner of the site may not need to purchase products from us due to their existing agreement with us. Due to our limited customer base and the relative size of each customer compared to Concurrent, our customers may make unreasonable and extensive demands upon our business.Such demands may include contractual service and product obligations on unfavorable terms including decreased pricing.In addition, our failure to adequately perform under these contracts could result in liquidated damages.The payment of any liquidated damages or failure to meet our customers’ expectations could substantially harm our future business prospects. We do not have written agreements that require customers to purchase fixed minimum quantities of our products.Our sales to specific customers tend to, and are expected to continue to, vary from year-to-year, depending on such customers’ budgets for capital expenditures and new product introductions. 14 Table of Contents Certain patents licensed to Concurrent may not pass to an acquirer. We have a license to a significant portfolio of video streaming patents that was originally granted to us by Thirdspace Living Ltd. (“Thirdspace”) and subsequently regranted to us by Alcatel-Lucent when Alcatel-Lucent purchased the portfolio from Thirdspace. The portfolio includes U.S. Patent Nos. 5,623,595 and 5,805,804 (“Subject Patents”). Although our license from Alcatel-Lucent does not, on its face, terminate upon a merger, acquisition, or change in control of Concurrent, a November 2000 agreement regarding the Subject Patents and entered into by Thirdspace may have the effect of terminating our license to the Subject Patents upon a merger or acquisition that results in a change in control of Concurrent. This potential license limitation does not affect current operations, but upon change of control the successor could face a lawsuit for selling on-demand products. We currently are working to eliminate or mitigate the impact of this potential limitation, but we cannot assure that we will be successful in altering this potential limitation on favorable terms, or at all. This potential limitation may make it more difficult to pursue, and may result in less favorable terms for us in connection with, a sale of Concurrent, a sale of one of our businesses or any other business combination transaction should such an opportunity arise. We utilize open source software which could enable our customers or competitors to gain access to our source code and distribute it without paying any license fee to Concurrent. Key components of both our real-time and on-demand products utilize open source software on Linux platforms.Some open source software, especially that provided under the GNU Public License, is provided pursuant to licenses that limit the restrictions that may be placed on the distribution and copying of the provided code.Thus, it is possible that customers or competitors could copy our software and freely distribute it.This could substantially impact our business and the ability to protect future business. We rely on a combination of contracts and copyright, trademark, patent and trade secret laws to establish and protect our proprietary rights in our technology.If we are unable to protect our intellectual property rights, our competitive position could be harmed or we could be required to incur expenses to enforce our rights.Our business also could be adversely affected if we are found to infringe on the intellectual property of others. We typically enter into confidentiality or license agreements with our employees, consultants, customers and vendors, in an effort to control access to and distribution of our proprietary information.Despite these precautions, it may be possible for a third party to copy or otherwise obtain and use our proprietary technology without authorization.The steps we take may not prevent misappropriation of our intellectual property, and the agreements we enter into may not be enforceable.In addition, effective copyright and trade secret protection may be unavailable or limited in some foreign countries.Other companies, such as Acacia Technologies Group, USA Video Inc., Personalized Media Communication L.L.C., the SCO Group, and our competitors, may currently own or obtain patents or other proprietary rights that might prevent, limit or interfere with our ability to make, use or sell our products.Further, we have indemnification obligations with numerous customers that could require us to become involved in IP litigation.As a result, we may be found to infringe on the intellectual property rights of others.In the event of a successful claim of infringement against us or against a customer to which we have an indemnification obligation, our business and operating results could be adversely affected. Any litigation or claims, whether or not valid, could result in substantial costs and diversion of our resources.Intellectual property litigation or claims could force us to do one or more of the following: · cease selling, incorporating or using products or services that incorporate the challenged intellectual property; · obtain a license from the holder of the infringed intellectual property right, which license may not be available on reasonable terms, if at all; and · redesign products or services that incorporate the disputed technology. 15 Table of Contents If we are forced to take any of the foregoing actions, we could face substantial costs and our business could be seriously harmed.Although we carry general liability insurance, our insurance may not cover potential claims of this type or be adequate to indemnify us for all liability that may be imposed. We may initiate claims or litigation against third parties in the future for infringement of our proprietary rights or to determine the scope and validity of our proprietary rights or the proprietary rights of competitors.These claims could result in costly litigation and the diversion of our technical and management personnel.As a result, our operating results could suffer and our financial condition could be harmed. In the future, we may need to raise additional capital.This capital may not be available on acceptable terms, if at all.If we cannot raise funds on acceptable terms, if and when needed, we may not be able to develop or enhance our products and services, take advantage of future opportunities, grow our business or respond to competitive pressures or unanticipated requirements. Our working capital declined from $43.5 million on June 30, 2002 to $17.4 million on June 30, 2006 and was $22.2 million on June 30, 2007, after giving effect to a private placement of 11.2 million shares of common stock and warrants to issue up to an additional 2.8 million shares of common stock, generating net proceeds of approximately $12.6 million.We expect that our working capital may continue to decrease during fiscal year 2008. If our revenue does not increase and stabilize in future periods, we will continue to use substantial cash from operating activities, which will cause working capital to further decline. If these losses continue, we may be forced to take extreme measures to continue the business, such as raising additional funds through an offering of stock at discounted prices, employee reductions, re-capitalization or reorganization transactions at undesirable prices, incurring significant debt at above market rates, or seeking bankruptcy protection. The markets in which we operate are highly competitive, and we may be unable to compete successfully against our current and future competitors, which would adversely affect our business. The markets for on-demand and real-time products are extremely competitive.Our primary on-demand competitor, SeaChange International, is well funded and has been very successful in the VOD market.Additionally, some smaller competitors have been acquired by larger public companies with experience in the industry (such as Motorola acquiring Broadbus Technologies and Cisco Systems acquiring Arroyo Video Solutions).This intense competition has negatively impacted our VOD revenues and may severely impact our success and ability to expand our on-demand deployments. The market for our real-time products is ever changing.Although we currently enjoy a leadership position, a number of well-funded competitors such as Novell, Oracle, IBM, or Red Hat could seek to displace us.As demand shifts, we may be unable to adequately respond to customer demands or technology changes.There may be new entrants into the real-time market with better, more appropriate products.We may also experience decreasing prices for our products and services due to competition, the purchasing leverage of our customers and other factors. A list of the competitors faced by both of our markets and a categorization of our competitors is included under the Competition heading in the Business section in our Annual Report on Form 10-K for the year ended June 30, 2007. We may experience competitive pricing pressure for our products and services, which may impair our revenue growth and our ability to achieve profitability. We may experience decreasing prices for our products and services due to competition, the purchasing leverage of our customers and other factors.If we are required to decrease prices, our results of operations will be adversely affected.We may reduce prices in the future to respond to competition and to generate increased sales volume. We currently have strategic relationships with Novell, Oracle, Alcatel-Lucent, Cisco Systems inc. and Motorola, among others.We may be unsuccessful in maintaining these strategic relationships, or establishing new strategic relationships that may be an important part of future success.In either event, our business could be adversely affected. 16 Table of Contents The success of our business is and will continue to be dependent in part on our ability to maintain existing and enter into new strategic relationships. There can be no assurance that: · such existing or contemplated relationships will be commercially successful; · we will be able to find additional strategic partners; or · we will be able to negotiate acceptable terms with potential strategic partners. We cannot assure you that existing or future strategic partners will not pursue alternative technologies or develop alternative products in addition to or in lieu of our technology, either on their own or in collaboration with others, including our competitors.For example, two current partners, Motorola and Cisco, recently purchased VOD competitors Broadbus Technologies and Arroyo, respectively.These alternative technologies or products may be in direct competition with our technologies or products and may significantly erode the benefit of our strategic relationships and adversely affect our business, financial condition and results of operations. We have a significant base of deployed products that our customers, over time, may decide to swap for newer products from other companies with improved functionality. Although the VOD market is evolving in the view of most subscribers, a significant number of our on-demand products have been deployed for several years and may be facing obsolescence.When our customers evaluate replacing those older products, they may choose to try a different vendor.If that were to occur, we would lose future revenue opportunities from expansion as well as maintenance. A loss of our government contracts and/or orders would have a material adverse effect on our business. We derive a significant portion of our real-time revenues from the supply of systems under government contracts and/or orders.For the fiscal year ended June 30, 2007, we recorded $8.9 million in sales to U.S. government prime contractors and agencies of the U.S. government, down $6.1 million, or 41% from the year ended June 30, 2006.These sales represent approximately 13% and 21% of our total sales in the fiscal year ended June 30, 2007 and 2006, respectively.Government business is subject to many risks, such as delays in funding, reduction or modification of contracts or subcontracts, changes in governmental policies and the imposition of budgetary constraints.A loss of government contract revenues would have a material adverse effect on our business, results of operations and financial condition. If we fail to develop and market new products and product enhancements in a timely manner our business could be adversely affected. Our future success is dependent on our development and marketing of additional products that achieve market acceptance and enhance our current products.In addition, services, products or technologies developed by others may render one or more of our products or technologies uncompetitive, unmarketable or obsolete.Our future success will depend on our ability to continue to enhance our existing products, including development of new applications for our technology, and to develop and introduce new products to meet and adapt to changing customer requirements and emerging technologies.Our failure to respond to rapidly changing technologies could adversely affect our business, financial condition and results of operations. Our inability to develop, on a timely basis, new products or enhancements to existing products, or the failure of such new products or enhancements to achieve market acceptance could have a material adverse effect on our business, financial condition and results of operations.There can be no assurance that we will be successful in pursuing any new products or enhancements to existing products. In some cases, we rely on a limited number of suppliers, which entails several risks, including the possibility of defective parts, a shortage of components, an increase in component costs, and reduced control over delivery schedules. 17 Table of Contents We sometimes purchase product components from a single manufacturer/supplier in order to obtain the required technology and the most favorable price and delivery terms.These components include, for example, processors, power supplies, integrated circuits, printed circuit assemblies, systems, sub systems and storage devices.We purchase product components from the following single suppliers: Pentair Electronic Packaging, APW Electronic Solutions, Dell Inc., DME Corporation, Kardios Systems Corporation, Macrolink, Inc., Metal Form, Inc., Qlogic Corporation, Curtiss-Wright Controls, Inc., Sanmina-SCI Corporation, Seagate Technology, Inc., Tyco Electronics Corporation, GE Fanuc, STEC, Inc. and Xyratex Technology Limited.For the year ended June 30, 2007, purchases from Xyratex Technology Limited and Dell Inc. accounted for 23% and 19% of Concurrent’s purchases, respectively.For the year ended June 30, 2006, purchases from Xyratex Technology Limited and Dell Inc. accounted for 30% and 22% of Concurrent’s purchases, respectively. In most cases, comparable products are available from other sources, but would require significant reengineering to conform to our system specifications.Our reliance on single suppliers entails a number of risks, including the possibility of defective parts, a shortage of components, increase in components costs, and reduced control over delivery schedules.Any of these events could adversely affect our business, results of operations and financial condition. We estimate that a lead-time of 16-24 weeks may be necessary to switch to an alternative supplier of certain custom application specific integrated circuit and printed circuit assemblies.A change in the supplier of these components without the appropriate lead-time could result in a material delay in shipments by us of certain products.Where alternative sources are available, qualification of the alternative suppliers and establishment of reliable supplies of components from such sources may also result in delays.Shipping delays may also result in a delay in revenue recognition, possibly outside the fiscal year period originally planned, and, as a result, may adversely affect our financial results for that particular period. International sales accounted for approximately 26%, 27%, 29% and 18% of our revenue in fiscal years 2007, 2006, 2005 and 2004, respectively.Accordingly, our business is susceptible to numerous risks associated with international operations. We are subject to a number of risks associated with international business activities that could increase our costs, lengthen our sales cycle and require significant management attention.These risks include: · compliance with, and unexpected changes in, regulatory requirements resulting in unanticipated costs and delays; · difficulties in compliance with export and re-export regulations governing U.S. goods and goods from our international subsidiaries; · lack of availability of trained personnel in international locations; · tariffs, export controls and other trade barriers; · longer accounts receivable payment cycles than in the United States; · potential difficulty of enforcing agreements and collecting receivables in some foreign legal systems; · potential difficulty in enforcing intellectual property rights in certain foreign countries; · potentially adverse tax consequences, including restrictions on the repatriation of earnings; · the burdens of complying with a wide variety of foreign laws; · general economic conditions in international markets; and · currency exchange rate fluctuations. 18 Table of Contents System errors, failures, or interruptions could cause delays in shipments, require design modifications or field replacement which may have a negative impact on our business and damage our reputation and customer relationships. System errors or failures may adversely affect our business, financial condition and results of operations.Despite our testing and testing by current and potential customers, all errors or failures may not be found in our products or, if discovered, successfully corrected in a timely manner. These errors or failures could cause delays in product introductions and shipments or require design modifications that could adversely affect our competitive position.Further, some errors may not be detected until the systems are deployed.In such a case, we may have to undertake substantial field replacement programs to correct the problem.Our reputation may also suffer if our customers view our products as unreliable, whether based on actual or perceived errors or failures in our products. Further, a defect, error or performance problem with our on-demand systems could cause our customers’ VOD offerings to fail for a period of time or be degraded.Any such failure would cause customer service and public relations problems for our customers.As a result, any failure of our customers’ systems caused by our technology, including the failure of third party technology incorporated therein or therewith, could result in delayed or lost revenue due to adverse customer reaction, negative publicity regarding us and our products and services and claims for substantial damages against us, regardless of our responsibility for such failure.Any claim could be expensive and require us to spend a significant amount of resources.In circumstances where third party technology incorporated with or in our systems includes a defect, error or performance problem or fails for any reason, we may have to replace such third party technology at our expense and be responsible to our customers for their corresponding claims.Such tasks could be expensive and could require us to spend a significant amount of resources. Trends in our business may cause our quarterly operating results to fluctuate; therefore, period-to-period comparisons of our operating results may not necessarily be meaningful. We have experienced significant variations in the revenue, expenses and operating results from quarter to quarter in our business, and it is possible that these variations will continue.We believe that fluctuations in the number of orders for our products being placed from quarter to quarter are principally attributable to the buying patterns and budgeting cycles of our customers.In addition, sales cycles associated with the purchase of many of our producers are typically lengthy and orders are often not finalized until the end of a quarter.As a result, our results of operations have in the past and will possibly continue to fluctuate in accordance with this purchasing activity.Therefore, period-to-period comparisons of our operating results may not necessarily be meaningful.In addition, because these factors are difficult for us to forecast, our business, financial condition and results of operations for one quarter or a series of quarters may be adversely affected and below the expectations of securities analysts and investors, which could result in material declines of our stock price. The VOD opportunities beyond the North American cable market, such as VOD over telco networks and international cable networks markets may not develop or may not be substantial to Concurrent. In recent years there have been several false starts both in North American and International markets in the deployment of video over telco networks and international cable networks.If there is limited adoption of VOD, further deployment delays or if we fail to participate in these new markets, we may not be able to broaden our customer base and expand revenues.We have little commercial experience in these markets and cannot assure that we can be successful.Our failure to do so could materially adversely affect our business, financial condition and results of operations. The introduction of broadband internet VOD services for televisions may gain traction, thus replacing current VOD services and having a negative impact on Concurrent’s on-demand business. A number of well-funded companies such as Google, Yahoo, and Apple have been discussing broadband Internet VOD services for home television viewing.If these products are developed they may be more cost effective than our VOD solutions, which could result in our customers discontinuing purchases of our on-demand products. 19 Table of Contents Our business may be adversely affected if we fail to retain our current key personnel, many of whom would be difficult to replace, or fail to attract additional qualified personnel. Our future performance depends on the continued service of our senior management and our engineering, sales and marketing and manufacturing personnel.Competition for qualified personnel is intense, and we may fail to retain our new key employees or to attract or retain other highly qualified personnel.In the last year we have experienced abnormally high turnover.The loss of the services of one or more of our key personnel could seriously impact our business.Our future success also depends on our continuing ability to attract, hire, train and retain highly skilled managerial, technical, sales, marketing and customer support personnel.In addition, new employees frequently require extensive training before they achieve desired levels of productivity.We do not carry key person life insurance on any of our employees. As our products age, we may not be able to purchase necessary parts to support legacy systems deployed or to be deployed. With the passage of time, suppliers of essential parts may stop producing these parts.In such cases, we may be required to redesign our products to accommodate the obsolescence.If that occurs, we will have to spend considerable effort in the redesign and, in some cases, may be forced to have the redesigned products requalified.Requalification may take several months, thereby delaying expected revenue. Our facilities, especially our Pompano Beach, Florida facilities, could be subject to severe weather that could shut down those facilities and halt production. All of our facilities are, from time to time, subject to severe weather that could result in a temporary shut-down of the impacted facility.However, our Pompano Beach, Florida facilities are located in south Florida where there have been a number of hurricanes in recent years.A hurricane could shut-down both Pompano Beach facilities for extended periods thereby making it impossible for us to manufacture and ship products since all of our products are shipped out of those facilities.Further, an extended shut-down could slow the release of software products for our real-time business since almost all the developers for those products are located at those facilities. We may engage in future acquisitions that dilute the ownership interest of our stockholders, cause us to incur debt or assume contingent liabilities or present other challenges, such as integration issues, for our business, which if not successfully resolved would adversely affect our business. As part of our business strategy, we review acquisition prospects that would compliment our current product offerings, enhance our technical capabilities or otherwise offer growth opportunities.We periodically review investments in new businesses, and we may acquire businesses, products or technologies in the future.In the event of any future acquisitions, we could issue equity securities that would dilute current stockholders’ percentage ownership, incur substantial debt, or assume contingent liabilities.These actions could materially adversely affect our operating results.Acquisitions also entail numerous risks, including: · difficulties in the assimilation of acquired operations, technologies or services; · unanticipated costs associated with the acquisition; · diversion of management’s attention from other business concerns; · adverse effects on existing business relationships; · risks associated with entering markets in which we have no or limited prior experience; and · potential loss of key employees of acquired companies. We cannot assure that we will be able to successfully integrate any business, products, technologies or personnel that we might acquire in the future.Our failure to do so could materially adversely affect our business, operating results and financial condition. 20 Table of Contents Risks Related to Our Industries The success of our on-demand business is dependent upon the growth of the digital video market, which may not grow as we expect.Any failure by the market to accept digital video technology will have a material adverse effect on our business. VOD is still an evolving technology, and we cannot assure you that it will attract widespread demand or market acceptance.Further, the potential size of the VOD market and the timing of our development are uncertain.Our success in the VOD market will depend upon the commercialization and broad acceptance of VOD by residential subscribers and other industry participants, including broadband companies, content providers, set-top box manufacturers, and educational institutions.The future growth of our on-demand business will depend on the pace of the installation of interactive digital cable and digital set-top-boxes, the rate at which broadband companies deploy digital infrastructure, the rate at which digital video technology expands to additional market segments, and the rate that the technology is adopted by consumers. The success of our on-demand business is dependent on the availability of, and the distribution windows for, movies, programs and other content.If sufficient VOD content is not available on a timely basis, our on-demand business will be adversely affected. The success of VOD will largely be dependent on the availability of a wide variety and substantial number of movies, subscription based content from providers such as HBO, Showtime, and Starz Encore, specialty programs and other material, which we refer to as content, in digital format.We do not provide digital VOD content.Therefore, the future success of our on-demand business is dependent in part on content providers, such as traditional media and entertainment companies, providing significant content for VOD.Further, we are dependent in part on other third parties to convert existing analog content into digital content so that it may be delivered via VOD. In addition, we believe that the ultimate success of VOD will depend in part on the timing of the VOD distribution window.The distribution window is the time period during which different mediums, such as home movie rental businesses, receive and have exclusive rights to motion picture releases.Currently, video rental businesses have an advantage of receiving motion picture releases on an exclusive basis before most other forms of non-theatrical movie distribution, such as pay-per-view, premium television, VOD, basic cable and network syndicated television.The length of the exclusive distribution window for movie rental businesses varies, typically ranging from 30 to 90 days for domestic video stores.Thereafter, movies are made sequentially available to various television distribution channels.We believe the success of VOD will depend in part on movies being available for VOD distribution either simultaneously with, or shortly after, they are available for video rental distribution.The order, length and exclusivity of each window for each distribution channel are determined solely by the studio releasing the movie.Given the size of the home video rental industry, the studios have a significant interest in maintaining that market.We cannot assure you that favorable changes, if any, will be made relating to the length and exclusivity of the video rental and television distribution windows. We believe all of the major studios have entered into agreements with certain broadband companies and content aggregators to provide digital movies for distribution through VOD.However, these agreements are subject to change.If studios fail to reach agreements regarding content or cancel existing agreements, our customers could delay or cancel on-demand system orders, which would adversely affect our on-demand business. The deployment of on-demand by broadband companies may be delayed due to limited bandwidth or other technology initiatives that could require broadband companies to further upgrade their networks. Bandwidth is a limited resource.On-demand deployments may be delayed as operators focus on new initiatives that require incremental bandwidth such as high definition television, increased high-speed data speed, voice over internet protocol, interactive television, gaming and other evolving applications.These initiatives compete for the broadband companies’ network bandwidth and may require the broadband companies to increase their bandwidth capabilities by further upgrading their networks and therefore delaying on-demand related spending which could adversely affect our on-demand business. 21 Table of Contents Both of our product lines are subject to governmental regulation.Any finding that we have been or are in noncompliance with such laws could result in, among other things, governmental penalties or class action lawsuits.Further, changes in existing laws or new laws may adversely affect our business. We are subject to various international, U.S. federal, state and local laws affecting our on-demand and real-time product lines.The television industry is subject to extensive regulation in the United States and other countries.Our on-demand business is dependent upon the continued growth of the digital television industry in the United States and internationally.Broadband companies are subject to extensive government regulation by the Federal Communications Commission and other federal and state regulatory agencies, including privacy regulations.If we were found to be, or believed to be non-compliant with privacy laws, we could face substantial exposure to government fines or privacy litigation.This risk is especially important for our Everstream products since these products, current and future, monitor set-top-box functions that could be impacted by privacy law protections. Additionally, regulations could have the effect of limiting capital expenditures by broadband companies and thus could have a material adverse effect on our business, financial condition and results of operations.The enactment by federal, state or international governments of new laws or regulations could adversely affect our broadband customers, and thereby materially adversely affect our business, financial condition and results of operations.Our real-time business is also subject to strict government regulation as the result of the government work we do.The regulations deal with security clearances, privacy, employment practices, pricing, purchasing, intellectual property and integrity.If we were ever found in violation or if out of tolerance, our production and resultant revenues could be halted or significantly delayed. We may be subject to liability if private information supplied to our customers, including broadband companies, is misused. Our on-demand systems allow broadband companies to collect and store video preferences and other data that many viewers may consider confidential.Unauthorized access or use of this information could result in liability to our customers, and potentially us, and might deter potential on-demand viewers.We have no control over the policy of our customers with respect to the access to this data and the release of this data to third parties. We cannot assure you that our products and services will keep pace with technological developments and emerging industry standards, address the changing needs of our customers or achieve market acceptance, any of which could materially adversely affect our business. The markets for our products are characterized by rapidly changing technology, evolving industry standards and new product introductions and enhancements.There can be no assurance that we will be successful in enhancing our on-demand and real-time products or developing, manufacturing and marketing new products that satisfy customer needs or achieve market acceptance.In addition, services, products or technologies developed by others may render one or more of our products or technologies uncompetitive, unmarketable or obsolete.Future technological advances in the real-time, television and video industries may result in the availability of new products and services that could compete with our solutions or reduce the cost of existing products or services.Our future success will depend on our ability to continue to enhance our existing products, including development of new applications for our technology, and to develop and introduce new products to meet and adapt to changing customer requirements and emerging technologies.Further, announcements of currently planned or other new product offerings by our competitors may cause customers to defer purchase decisions or to fail to purchase our existing solutions.Our failure to respond to rapidly changing technologies could adversely affect our business, financial condition and results of operations. Other Risks We have implemented certain anti-takeover provisions that could make it more difficult for a third party to acquire us. Provisions of Delaware law and our restated certificate of incorporation, amended and restated bylaws, and rights plan could make it more difficult for a third party to acquire us, even if doing so would be beneficial to our stockholders. 22 Table of Contents We are subject to certain Delaware anti-takeover laws regulating corporate takeovers.These anti-takeover laws prevent a Delaware corporation from engaging in a business combination involving a merger or sale of more than 10% of our assets with any stockholder, including affiliates and associates of the stockholder, who owns 15% or more of the outstanding voting stock, for three years following the date that the stockholder acquired 15% or more of the corporation’s stock except under limited circumstances. There are provisions in our restated certificate of incorporation and our amended and restated bylaws that also may delay, deter or impede hostile takeovers or changes of control. In addition, we have a rights plan, also known as a poison pill.The rights plan has the potential effect of significantly diluting the ownership interest in us of any person that acquires beneficial ownership of 15% or more of our common stock or commences a tender offer that would result in a person or group owning 15% or more of our common stock. Our stock price has been volatile in the past and may be volatile in the future. Our common stock is traded on the NASDAQ Global Market.For the twelve months ended June 30, 2007, the high and low prices reported on the NASDAQ Global Market were $2.60 and $1.21, respectively.Further, as of August 27, 2007, the price as reported on the NASDAQ Global Market was $1.36. The market price of our common stock may fluctuate significantly in the future in response to various factors, some of which are beyond our control, including, among others: · variations in our quarterly operating results; · changes in securities analysts’ estimates of our financial performance; · the development of the on-demand market in general; · changes in market valuations of similar companies; · announcement by us or our competitors of significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; · loss of a major customer or failure to complete significant transactions; and · additions or departures of key personnel. In addition, in recent years the stock market in general, and the NASDAQ Global Market and the market for technology companies in particular, have experienced extreme price and volume fluctuations.In some cases, these fluctuations have been unrelated or disproportionate to the operating performance of these companies.These market and industry factors may materially and adversely affect our stock price, regardless of our operating performance. In the past, class action litigation often has been brought against companies following periods of volatility in the market price of those companies’ common stock.We may become involved in this type of litigation in the future.Litigation is often expensive and diverts management’s attention and resources, which could materially and adversely affect our business, financial condition and results of operations. Any weaknesses identified in our system of internal controls by us and our independent registered public accounting firm pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 could have an adverse effect on our business. Section 404 of the Sarbanes-Oxley Act of 2002 requires that companies evaluate and report on their systems of internal control over financial reporting. In addition, our independent registered public accounting firm must report on management’s evaluation of those controls. In future periods, we may identify deficiencies, including as a result of the loss of the services of one or more of our key personnel, in our system of internal controls over financial reporting that may require remediation.There can be no assurances that any such future deficiencies identified may not be significant deficiencies or material weaknesses that would be required to be reported in future periods. 23 Table of Contents Item 1B.Unresolved Staff Comments. None. Item 2. Properties. Our principal facilities as of June 30, 2007, are listed below.All of the principal facilities are leased.Management considers all facilities listed below to be suitable for the purpose(s) for which they are used, including manufacturing, research and development, sales, marketing, service, and administration. Location Principal Use Expiration Date Of Lease Approx. Floor Area (Sq. Feet) 4375 River Green Parkway Suite 100 Duluth, Georgia Corporate Headquarters, Administration, Research & Development, Sales and Marketing November 2008 33,000 2800 Gateway Drive Pompano Beach, Florida Manufacturing and Service December 2007 40,000 2881 Gateway Drive Pompano Beach, Florida Administration, Research & Development, Sales and Marketing December 2007 30,000 3535 Route 66 Bldg. 3 Neptune, New Jersey Repair and Service Depot May 2009 11,255 100 Highpoint Drive Chalfont, Pennsylvania Research & Development March 2009 10,940 6001 Cochran Road, Suite 300 Solon, OH 44139 Everstream Sales, Research & Development, and Support December 2007 10,000 3rd Floor, Voyager Place Shoppenhangers Road Maidenhead, Berkshire UK Administration and Research & Development January 2008 10,000 In addition to the facilities listed above, we also lease space in various domestic and international industrial centers for use as sales and service offices and warehousing. Item 3. Legal Proceedings. From time to time, we may be involved in litigation relating to claims arising out of our ordinary course of business.We are not presently involved in any material litigation, but have the following matters pending: · Vicor, Inc. v. Concurrent Computer Corporation, Essex Superior Court, Massachusetts, Civil Action No. C5-1437A.This suit was filed August 18, 2005 requesting declaratory relief regarding a contractual dispute between the parties.On March 8, 2006, after briefing and arguments, the case was dismissed for resolution by arbitration.Vicor unsuccessfully appealed the matter and unsuccessfully moved to stay the arbitration (Case No. 32 05).The arbitration is proceeding in Florida. See “Recent Events” under Part II, Item 7 for an update on this matter. 24 Table of Contents Item 4. Submission of Matters to a Vote of Security Holders. Not applicable. Item X. Officers of the Registrant. Our officers are elected by the Board of Directors to hold office until their successors have been chosen and qualified or until earlier resignation or removal. Set forth below are the names, positions, and ages of executive officers as of August 31, 2007: Name Position Age T. Gary Trimm President and Chief Executive Officer 59 Kirk L. Somers Executive Vice President 42 Emory O. Berry Chief Financial Officer 41 T. Gary Trimm, President, Chief Executive Officer, and Director.Mr. Trimm has served as President and Chief Executive Officer of Concurrent since July 2004.He became a director on August 10, 2004.From 2003 to July 2004, Mr. Trimm was President and Chief Executive Officer of OpVista, Inc., a manufacturer of scalable transport solutions.From 1997 to 2003, Mr. Trimm served as President and Chief Executive Officer of Strategic Management, LLC, a consulting firm.From 1995 to 1997, Mr. Trimm served as President and Chief Executive Officer of Compression Labs, a developer and marketer of CDV-based video-conferencing systems, and from 1988 to 1995, Mr. Trimm served at Scientific-Atlanta, Inc., where his final position was President of their Subscriber Division.Mr. Trimm also spent several years at American Technical Services and served in the United States Navy within the US Navy Submarine Service.Mr. Trimm serves on the board of directors of ATX Inc. in Canada. Kirk L. Somers, Executive Vice President.Mr. Somers has served as Executive Vice President since February 2007.He served as the Company’s General Counsel from November 2001 to February 2007 and was appointed Secretary in August 2004.He was made a vice president and placed in charge of Investor Relations in January 2005.Immediately prior to joining Concurrent, from December 1998 to November 2001, Mr. Somers was the Assistant General Counsel for a company within divine, inc. (f.k.a. eshare communication, Inc.), a developer and marketer of enterprise interactive management solutions, where he was responsible for corporate-wide development and enforcement of the company’s intellectual property portfolio as well as commercial contracts and other corporate matters.From December 1995 to December 1998, Mr. Somers was a partner in the law firm of Marshall & Melhorn in Toledo, Ohio practicing in the area of litigation.Prior to that, he was a JAG in the USAF. Emory O. Berry, Chief Financial Officer.On March 8, 2007, the Company hired Emory O. Berry, of TechCFO LLC, a financial management staffing firm, as the Company’s Chief Financial Officer, effective March 9, 2007.Mr. Berry remains a partner with TechCFO, but with his appointment as Chief Financial Officer, assumed the responsibilities of the Company's principal financial and accounting officer.Mr. Berry has been a partner at TechCFO since August 2006.Beginning in August 1999, Mr. Berry served as the Chief Financial Officer of DVT Corporation, until its acquisition in May 2005 by Cognex Corporation, a publicly traded provider of machine vision systems.From May 2005 through January 2007, Mr. Berry assisted Cognex with the financial and operational integration of DVT as a consultant.From June 1998 through March 1999, Mr. Berry served as Chief Financial Officer and Treasurer of Firearms Training Systems, formally, a publicly traded company specializing in simulated weapons training systems.Mr. Berry also served as the Director of Corporate Accounting of Firearms Training Systems from March 1997 through June 1998. Prior to joining Firearms Training Systems, Mr. Berry worked as a financial consultant and also held various corporate controller and financial reporting positions in public and private companies.Mr. Berry began his career as an accountant at Ernst & Young. 25 Table of Contents PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our Common Stock is currently traded under the symbol “CCUR” on the NASDAQ Global Market.The following table sets forth the high and low sale for our Common Stock for the periods indicated, as reported by the NASDAQ Global Market. Fiscal Year 2007 Quarter Ended: High Low September 30, 2006 $ 2.60 $ 1.35 December 31, 2006 $ 2.05 $ 1.59 March 31, 2007 $ 1.90 $ 1.21 June 30, 2007 $ 1.94 $ 1.26 Fiscal Year 2006 Quarter Ended: High Low September 30, 2005 $ 2.39 $ 1.63 December 31, 2005 $ 2.13 $ 1.45 March 31, 2006 $ 3.23 $ 1.82 June 30, 2006 $ 3.40 $ 2.35 As of August 27, 2007, there were 83,230,000 shares of Common Stock outstanding, held by approximately 13,600 stockholders with a closing price on the NASDAQ Global Market of $1.36. We have never declared or paid any cash dividends on our capital stock.Our present policy is to retain all available funds and any future earnings to finance the operation and expansion of our business, and no change in the policy is currently anticipated. 26 Table of Contents STOCK PRICE PERFORMANCE GRAPH The graph below compares the total returns (assuming reinvestment of dividends) of Concurrent’s common stock, The Nasdaq Stock Market (U.S. companies), and the Nasdaq Computer Manufacturers Index.The graph assumes $100 invested on June 28, 2002 in Concurrent common stock and each of the indices. Comparison of Five Year-Cumulative Total Returns Performance Graph for Concurrent Computer Corporation 6/28/2002 6/30/2003 6/30/2004 6/30/2005 6/30/2006 6/29/2007 CCUR $ 100.00 $ 62.80 $ 42.58 $ 45.81 $ 56.13 $ 38.49 Nasdaq Stock Market (US Companies) $ 100.00 $ 111.02 $ 139.95 $ 141.46 $ 150.47 $ 179.30 Nasdaq Computer Manufacturers $ 100.00 $ 128.45 $ 139.56 $ 175.21 $ 156.71 $ 223.73 27 Table of Contents Item 6.Selected Financial Data. The following table sets forth selected historical consolidated financial data that has been derived from our audited consolidated financial statements.The information set forth below is not necessarily indicative of the results of future operations and should be read in conjunction with, and is qualified by reference to, our financial statements and related notes thereto included elsewhere herein and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Selected Consolidated Financial Data (Dollars in thousands, except per share amounts) Year ended June 30, Income Statement Data 2007 2006 2005 2004 2003 Net sales $ 69,149 $ 71,612 $ 78,685 $ 79,235 $ 75,453 Gross margin 32,361 35,369 38,776 38,722 36,423 Operating income (loss) (11,793 ) (9,580 ) (7,457 ) (8,540 ) (11,429 )(4) Income (loss) before cumulative effect of accounting change (12,171 ) (9,022 ) (7,729 ) (5,725 ) (24,552 ) Cumulative effect of accounting change (net of income tax) - (323 )(1) - - - Net income (loss) (12,171 ) (9,345 )(1) (7,729 )(2) (5,725 )(3) (24,552 )(5) Net income (loss) per share Basic $ (0.17 ) $ (0.14 )(1) $ (0.12 )(2) $ (0.09 )(3) $ (0.40 )(5) Diluted $ (0.17 ) $ (0.14 )(1) $ (0.12 )(2) $ (0.09 )(3) $ (0.40 )(5) At June 30, Balance Sheet Data 2007 2006 2005 2004 2003 Cash and cash equivalents $ 20,416 $ 14,423 $ 19,880 $ 27,928 $ 30,697 Working capital 22,232 17,384 22,911 26,378 30,180 Total assets 74,133 68,758 63,977 74,542 77,839 Debt 1,077 1,583 2,537 - - Stockholders' equity 46,595 43,774 38,353 45,726 43,458 (1) In March 2005, the FASB issued Financial Interpretation No. 47 (“FIN 47”), “Accounting for Asset Retirement Obligations – an interpretation of FASB Statement No. 143.” FIN 47 requires the recognition of a liability for the fair value of a legally-required conditional asset retirement obligation when incurred, if the liability’s fair value can be reasonably estimated.FIN 47 also clarifies when an entity would have sufficient information to reasonably estimate the fair value of an asset retirement obligation.We are required to record an asset and a corresponding liability for the present value of the estimated asset retirement obligation associated with the leasehold improvements at some of our international locations.The asset is depreciated over the life of the corresponding lease while the liability accretes to the amount of the estimated retirement obligation.FIN 47 is effective no later than the end of fiscal years ending after December 15, 2005.We adopted FIN 47 on June 30, 2006 with a $0.3 million cumulative effect of accounting change (net of tax) recorded in Concurrent’s results of operations.This charge is a combination of depreciation and accretion expense. (2) Net loss for the year ended June 30, 2005 includes $0.4 million impairment charge related to our investment in Everstream, net of a $0.1 million recovery of a previously recognized impairment charge related to our investment in Thirdspace. (3) Net loss for the year ended June 30, 2004 includes $3.1 million from the partial recovery of the previously recognized impairment charge related to our investment in Thirdspace discussed in Note (5) below. (4) Operating loss for the year ended June 30, 2003 includes a restructuring charge of $1.6 million. (5) Net loss for the year ended June 30, 2003 includes a $13.0 million impairment charge related to our investment in Thirdspace and a restructuring charge of $1.6 million. 28 Table of Contents Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operation. The following Management’s Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with the Consolidated Financial Statements and the related Notes thereto which appear elsewhere herein.Except for the historical financial information, many of the matters discussed in this Item 7 may be considered “forward-looking” statements that reflect our plans, estimates and beliefs.Actual results could differ materially from those discussed in the forward-looking statements.Factors that could cause or contribute to such differences include, but are not limited to, those discussed below, elsewhere herein and in other filings made with the Securities and Exchange Commission. Overview In May, 2007 we sold 11.2 million shares of common stock with warrants to purchase up to 2.8 million additional shares of common stock in a private placement.Gross proceeds from this private placement totaled $14.0 million.Net proceeds, after issuance costs were approximately $12.6 million. During the twelve months ended June 30, 2007, our cash and cash equivalents increased by $6.0 million to $20.4 million at June 30, 2007.This was primarily the result of the $12.6 million net proceeds from the private sale of common stock, partially offset by a $3.9 million use of cash from operations and $2.5 million in capital expenditures.The $3.9 million use of cash from operations during the twelve months ended June 30, 2007 compared to the $4.0 million use of cash from operation during the prior twelve months is due primarily to operating losses of $11.8 million in fiscal 2007.We also expect that we will report a net loss for fiscal 2008 and continue to use cash from operating activities.However, we have the ability to draw additional funds under our revolving line of credit through December 31, 2008.Our availability under our revolving line of credit was $8.9 million as of June 30, 2007.Based on information currently available, we believe that existing cash balances combined with availability under our revolving line of credit and anticipated sales and collections will be sufficient to meet our anticipated liquidity requirements through fiscal 2008.See further discussions in the “Liquidity and Capital Resources” section of this document. During fiscal year 2007, we took steps to reduce our operating expenses and our cost of goods and services by reducing our worldwide headcount by approximately 13% through terminations and employee attrition.We will continue to monitor our operating expenses in relation to our business plan, and further employee reductions may be necessary. Our on-demand product line experienced pricing pressure due to aggressive pricing by some smaller competitors that were subsequently acquired by substantially larger companies.The addition of substantially larger companies has begun to change the competitive landscape in that these competitors, Cisco and Motorola, are beginning to include VOD offerings in larger network deployments thereby reducing the VOD pricing.The on-demand market has a limited number of customers, a number of well-financed competitors, and requires significant research and development expenditures.As a result, competition is significant within the on-demand business.Our business plan assumes greater demand from our customers that we believe could materialize in fiscal year 2008.In addition, we believe we are better positioned with new products than in previous periods.Further, our Everstream subsidiary is continuing to gain subscribers and introduce new and innovative software products that address the traditional on-demand market as well as new markets such as satellite, audience measurement, targeted advertising, and IPTV.We cannot assure the success of any of these initiatives. A recent trend in the real-time market is the reallocation of government spending away from some of our traditional real-time projects to other initiatives. This redeployment of resources has resulted in a number of opportunities being delayed and, in some cases, terminated.Further, some expected projects have not come in as quickly as expected causing the business difficulties in achieving revenue goals. Furthermore, we believe we are executing our business plan and expense reduction initiatives to achieve profitability.We will continue to review and realign our cost structure as needed.If we are not able to successfully execute our business plans to achieve profitability or execute other strategic alternatives, we may experience a significant deterioration of our liquidity position.In addition, unless and until our revenue increases and stabilizes, we will continue to use cash from operating activities. 29 Table of Contents Recent Events In August 2007, we reached an agreement with Vicor to settle the claims in the pending arbitration, in exchange for a full release. In 2002 and 2003 we experienced high failure rates in our MediaHawk 2000 and 3000 series on-demand servers as a result of defective power converters manufactured by Vicor.
